DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 102-132 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 110 recites the limitation "the cap device" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of continued Examination, the limitation will be interpreted to read “the access device”.
The term “audible sound” in claim 132 is a relative term which renders the claim indefinite. The term “audible sound” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “audible sound” is a relative term that renders the claim indefinite as the metes and bounds of the term cannot be determined. Specifically, the audibility of a sound is dependent on the pitch, volume, and tone of the sound, as well as the hearing acuity of the .

Regarding claim 102, claim limitations “a medical connector interface”, “an insertion assembly”, and “an engagement assembly” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the limited claimed structure is sufficient to perform the functions as claimed.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 103-132 are rejected for depending from claim 102 which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102-132 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okiyama et al. (US Pre-Grant Publication 2017/0027820).

a medical connector interface (13); 
a housing (at least 50) comprising an insertion path (i.e. open space along which element (10) translates; See Figs. 17, 198, and 22) and an engagement assembly (at least 62, 64, 72, 74) configured to be coupled to the vial; and 
an insertion assembly (10) comprising a piercing member (20 and 90), 
wherein the insertion assembly is configured to slide along the insertion path and the piercing member is configured to pierce a septum of the vial (See Figs. 17, 19, and 22); 
wherein the engagement assembly (62, 64, 72, 74) is configured to prevent the insertion assembly from sliding along the insertion path (See Fig. 17) until the device is coupled to the vial (See Fig. 19); and 
wherein the engagement assembly is configured to prevent the piercing member from piercing the septum of the vial until the device is coupled to the vial (See Figs. 17, 19, and 22).  
Regarding claim 103, Okiyama also teaches that the piercing member is perpendicular to the septum of the vial when the device is coupled to the vial (See Fig. 19).  
Regarding claim 104, Okiyama also teaches that the piercing member abuts or partially pierces the septum of the vial when the device is coupled to the vial (See Figs. 19, 22).  
Regarding claim 105, Okiyama also teaches that the insertion path is perpendicular to the septum of the vial when the device is coupled to the vial (See Figs. 17, 19, and 22).  
Regarding claim 106, Okiyama also teaches that the piercing member can only pierce the septum of the vial straight in when the device is coupled to the vial (elements 64 and 74 interfere with (43) (as in Fig. 17) and prevent the claimed movement until the vial is fully inserted (as in Fig. 19)).  

Regarding claim 108, Okiyama also teaches that the engagement assembly is configured to disengage the insertion assembly (Fig. 19) to allow the insertion assembly to slide along the insertion path (Fig. 22).  
Regarding claim 109, Okiyama also teaches that the engagement assembly is engaged to the insertion assembly prior to the device being coupled to the vial (See Fig. 17).  
Regarding claim 110, Okiyama also teaches that the engagement assembly cannot disengage the insertion assembly until the access device is coupled to the vial (at least because 64 and 74 interfere with 43 and is only disengaged by insertion of the vial.
Regarding claim 111, Okiyama also teaches that the engagement assembly disengages the insertion assembly when the device is coupled to the vial (See Fig. 19 showing the displacement of 64/74 away from 43 and allowing movement along the insertion path).  
Regarding claim 112, Okiyama also teaches that the engagement assembly comprises one or more arms (62, 64, 72, 74), wherein the one or more arms are configured to move between a first position (Fig. 17) and a second position (Figs. 19 and 22).  
Regarding claim 113, Okiyama also teaches that the one or more arms are further configured to engage the insertion assembly (See Fig. 17).  
Regarding claim 114, Okiyama also teaches that the one or more arms are further configured to disengage the insertion assembly (See Figs. 19 and 22).  
Regarding claim 115, Okiyama also teaches that the one or more arms engage the insertion assembly before the device is coupled to the vial (See Fig. 17).  

Regarding claim 117, Okiyama also teaches that the one or more arms move from the first position (as in Fig. 17) to the second position (as in Fig. 19) as the device is coupled to the vial.  
Regarding claim 118, Okiyama also teaches that the one or more arms are in the second position when the device is coupled to the vial (See Fig. 19 and 22 showing the arms in the second position).  
Regarding claim 119, Okiyama also teaches that the one or more arms disengage the insertion assembly as the one or more arms move from the first position to the second position (i.e. 64 and 74 disengage (33/43) (See a least [0142]).  
Regarding claim 120, Okiyama also teaches that the device comprises a vial engagement assembly that allows the device to engage the vial in the direction of the piercing member (i.e. axially with respect to the piercing member (See Figs. 17, 19, and 22).  
Regarding claim 121, Okiyama also teaches that a cap connector (75) configured to couple the device to the vial (See Figs. 17, 19).  
Regarding claim 122, Okiyama also teaches that the device comprising an extractor channel (22 or 21) that runs parallel to the insertion assembly.  
Regarding claim 123, Okiyama also teaches that that the piercing member pierces the septum of the vial while the insertion assembly slides along the insertion path (See Figs. 19 and 22).  
Regarding claim 124, Okiyama also teaches that the insertion assembly is maintained parallel to the insertion path by the engagement assembly (i.e. the insertion assembly and engagement assembly are nested concentrically and thereby maintain their alignment as claimed).  
Regarding claim 125, Okiyama also teaches that sliding the insertion assembly along the insertion path towards the septum of the vial moves the insertion assembly into a fully inserted position (See Figs. 17, 19, 22).  

Regarding claim 127, Okiyama also teaches that the engagement assembly engages the insertion assembly when the insertion assembly is in the fully inserted position (See Figs. 10-21 showing engagement mechanism (at least 62/63) extending through opening (41)).  
Regarding claim 128, Okiyama also teaches that one or more arms of the engagement assembly engage the insertion assembly when the insertion assembly is in the fully inserted position (See Figs. 10-21 showing engagement mechanism (at least 62/63) extending through opening (41))
Regarding claim 129, Okiyama also teaches that the one or more arms of the engagement assembly are in the second position when the insertion assembly is in the fully inserted position (See Fig. 22).  
Regarding claim 130, Okiyama also teaches that the engagement assembly (at least some portion of (10)) keeps the piercing member inside the vial when the insertion assembly is in the fully inserted position [0196].  
Regarding claim 131, Okiyama also teaches that the engagement assembly prevents the insertion assembly from sliding along the insertion path away from the septum of the vial when the insertion assembly is in the fully inserted position [0196].  
Regarding claim 132Although Okiyama is silent as to the device making an audible sound, it is interpreted that the device necessarily produces an audible sound when the insertion assembly is moved into the fully inserted position, at least because of the fact that the main components (10, and 50) are sliding with respect to one another, the vial septum is being pierced, and furthermore because 53 collides with (and therefore must snap over) 35 when the piercing element is fully inserted (at least implicitly in [0201], see also [0158] ).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haindl (US Pre-Grant Publication 2015/0209232) teaches a transfer device for engaging a vial comprising a medical connector interface (at least (50)), an insertion assembly (14) having a piercing member, and an engagement assembly (12). Haindl also teaches that element (38) of (12) interferes with (72) of (14) and prevents insertion (Fig. 1) until insertion of the vial (Figs. 2-4) and then allows the piercing member to follow an insertion path and to pierce the septum of the vial (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781